Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments dated 25 January 2022, the following has occurred: Claims 1, 10 and 19 have been amended.
Claims 1-19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite non-transitory computer readable medium (CRM), method and system for receiving and analyzing data to generate a report of identified potential fraud/waste. The limitations of 
Claim 1, which is representative of independent claims 10 and 19
[… obtaining …] a first set of data identifying entities and performance information for analysis; [… obtaining …] a second set of data identifying entities and performance information associated with known or suspected past fraud or abuse; [… obtaining …] metric and lens selections; performing metric and lens functions, based on the metric and lens selections, on a combination of the first and second set of data to map performance information from the first and second sets to a reference space; generating a cover dividing the reference space into sets and cluster mapped performance information using the sets in the reference space to identify nodes in a graph, each node including one or more entities as members, each node being connected to another node if they share at least one common entity as members; identifying nodes that include at least one member from the second set of data; determining entities that are members of the identified nodes that are from the first set of data; and generating a first report listing the determined entities that are members of the identified nodes that are from the first set of data as possibly involved in fraud or waste.

	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory CRM and a processor (claim 1), a processor and memory (claim 19), which implements the identified abstract idea. The non-transitory CRM and a processor (claim 1), a processor and memory (claim 19) are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions; see Applicant’s specification: Figure 18, paragraphs [0263]-[0264]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not 
The claim recites the additional elements of “receiving… receiving… receiving…”. The “receiving… receiving… receiving…” steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory CRM and a processor (claim 1), a processor and memory (claim 19), to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving… receiving… receiving…” were considered extra-solution activity. The “receiving… receiving… receiving…” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-9 and 11-18 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-6 and 11-15 further define the analysis of the data in generating the report, however do not recite any additional elements sufficient to provide a practical application/significantly more.
Claims 7-9 and 16-18 further recite receiving data, however receiving has already been determined to be extra-solution activity and well-understood, routine and conventional activity, therefore the claim is not sufficient for providing a practical application/significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,628,834 (hereafter “Agarwal”), in view of U.S. Patent Pub. No. 2014/0297642 (hereafter “Lum”).

	Regarding (Currently Amended) claim 1, Agarwal teaches a non-transitory computer readable medium including executable instructions, the instructions being executable by a processor to perform a method (Agarwal: Column 3, lines 1-5, “one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause automatically detecting an instance of suspected misuse by an entity associated with a claim”), the method comprising:
--receiving a first set of data identifying entities and performance information for analysis (Agarwal: Figures 2-3, Column 8, lines 15-20, “A plurality of data 202 including, but not limited Data for the provider objects may be obtained, for example, from claims submissions of providers to insurers, who then provide the data to a computer system that implements the techniques herein. A health care provider may be any entity that provides health care services”, Column 15, lines 3-15, “the data import component 308 generating health care event objects 318 that describe one or more of: health care claims, prescriptions, medical procedures, or diagnoses. For example, an event object may be generated for each log entry in one or more logs from providers, insurers, and/or pharmacies, or based on claims submissions to insurers”. Also see, Column 5, lines 45-60, Column 9, lines 40-Column 10, line 5. The Examiner notes provider objects (Figure 3, element 312) and Health care event objects (Figure 3, element 318), which are correlated into a set of data (see Column 15, lines 25-40), under the broadest reasonable interpretation read on entities and performance information);
--receiving a second set of data identifying entities and performance information associated with known or suspected past fraud or abuse (Agarwal: Figure 2-3, 4C-D, Column 6, lines 5-20, “trained using known outcomes of analyses of previously suspected entities. The known outcomes may include, for example, a fraud analysts' conclusion as to whether one or more of the previously suspected entities were actually involved in fraud”, Column 8, lines 15-20, “A plurality of data 202 including, but not limited to, medical claims data, pharmacy claims data, fraud tips (e.g., from news publications, blogs, consumer or provider reports, criminal investigations, etc.), previous positive leads, previous investigated leads, example positive leads, and the like are fed into a fraud lead generation module 204”, Column 22, lines 9-25, obtaining training data… Training data (also referred to as training data set, example 20 leads, or example data) may comprise, for instance, data indicating previous leads and final dispositions towards those leads (e.g., known to be fraudulent”, Column 25, lines 38-40, “obtaining fraud-related information from machine and/or human sources”. Also see, Column 9, lines 40-Column 10, line 5. The Examiner notes provider objects (Figure 3, element 312) and Health care event objects (Figure 3, element 318), which are correlated into a set of data (see Column 15, lines 25-40), under the broadest reasonable interpretation read on entities and performance information, additionally this information includes known fraudulent information and is interpreted to be a second set of data);
--receiving metric […] selections (Agarwal: Figure 4A, element 412, Column 23, lines 5-15, “users may optionally add new signals to the model to reflect newly available metrics, properties, or other data. In an embodiment, metrics are added”. Also see, Column 16, lines 5-45);
--performing metric […] functions, based on the metric […] selections, on a combination of the first and second set of data to map performance information from the first and second sets to a reference space (Agarwal: Figure 4, Column 16, lines 5-15, “the metric generation component 342 computing values of metrics associated with the provider objects, the patient objects, and the pharmacy objects… one or more of the particular metrics for which values are calculated may be variables within the particular fraud detection model(s)”, Column 19, lines 40-50, “calculations based on comparing properties and/or metrics associated with the identified lead and properties and/or metrics associated with previously identified leads”, Column 20, lines 15-20, “utilize any of a variety of data visualization techniques, such as maps, node-based graphs, and so forth, for presenting the lead objects” Column 23, line 50-Column 24, deriving one or more metrics from the training data… the model refinement component 348 modifying or updating the existing nearest neighbor model using the metric(s) derived… The derived metric(s) define a metric space (also referred to as a feature space) in which known fraudulent leads and yet-undetected fraudulent leads are clustered together… the lead identification component 344 applying the modified/updated existing model to database objects to identify the set of unusual metric values”. Also see, column 16, lines 15-65, Column 24, line 35-column 26, line 15. The Examiner notes metric functions are applied to the training information (i.e., the second set of data) to determine metrics, and create a feature space (i.e., a reference space), the values of metrics are calculated for the provider objects (i.e., the first set of data) and identified unusual metrics are identified from the objects, which under the broadest reasonable interpretation reads on application of the metric functions on a combination of the first and second set of data);
--generating a cover dividing the reference space into sets and cluster mapped performance information using the sets in the reference space to identify nodes in a graph, each node including one or more entities as members, each node being connected to another node if they share at least one common entity as members (Agarwal: Figure 4, Column 23, line 64-Column 24, line 10, “The derived metric(s) define a metric space (also referred to as a feature space) in which known fraudulent leads and yet undetected fraudulent leads are clustered together. The features of the positive and/or investigated leads, which are defined in the corresponding derived metrics, provide a starting point from which to search for other leads having similar features (e.g., the nearest neighbors) and may also define a permissible maximum distance from the starting point for a lead to be considered a nearest neighbor”, Column 24, lines 35-45, “The derived metrics may also define what network relationship(s) to pairs of entities (or a cluster of entities) and/or the suspected fraudulent features to look for between pairs of entities”, Column 25, lines 4-15, “network model starts with a known "bad" provider (e.g., previously identified positive and/or investigated provider lead), determines the "bad" provider's network(s)… A provider-provider graph is conceptually constructed where each node of the graph represents a provider and edges of the graph represent jaccard distances of patients shared between providers to detect the one or more additional "bad" providers”);
--identifying nodes that include at least one member from the second set of data; determining entities that are members of the identified nodes that are from the first set of data (Agarwal: Figure 4, Table 1, “Identify non-flagged providers who are strongly connected to previously flagged providers using, for example, a weighted data structure (e.g., a weighted provider-provider bidirectional graph in which edges are weighted by members shared between providers”, Column 19, lines 40-50, “calculations based on comparing properties and/or metrics associated with the identified lead and properties and/or metrics associated with previously identified leads”, Column 23, line 64-Column 24, line 10, “The features of the positive and/or investigated leads, which are defined in the corresponding derived metrics, provide a starting point from which to search for other leads having similar features (e.g., the nearest neighbors) and may also define a permissible maximum distance from the starting point for a lead to be considered a nearest neighbor”, Column 25, lines 4-15, “network model starts with a known "bad" provider (e.g., previously identified positive and/or investigated provider lead), determines the "bad" provider's network(s)… A provider-provider graph is conceptually constructed where each node of the graph represents a provider and edges of the graph represent jaccard distances of patients shared between providers to detect the one or more additional "bad" providers”. Also see, Column 8, lines 20-30, Column 24, lines 35-45); and
--generating a first report listing the determined entities that are members of the identified nodes that are from the first set of data as possibly involved in fraud or waste (Agarwal: Abstract, “generating and presenting, for a set of suspected entities, natural language explanatory information explaining how and/or why each of the respective suspected entities is considered to be suspected of fraudulent, wasteful, and/or abusive activity”, Column 6, lines 22-25, “a natural language explanation accompanying a report of one or more suspected entities”, Column 8, lines 20-40, “identify one or more fraud leads from among the medical claims data. Each of the fraud leads comprises identification of a potential fraud-related entity… fraud lead explanation generation module 206 generates graphical and/or textual information to accompany each of the identified fraud leads. The graphical and/or textual information provides a natural language explanation or context for the respective fraud lead, such as explaining how the lead is similar to a previous lead deemed to be a positive lead”. Also see, Table 1).
The Examiner notes Agarwal has been interpreted to teach (underlined below for clarity):
	--generating a cover dividing a reference space into sets and cluster mapped performance information using the sets in the reference space to identify nodes in a graph,
In the event that Agarwal does not explicitly teach this feature, Lum teaches this feature at Figure 8, 12, paragraphs [0131], [0137], [0140]-[0142]. The motivation to combine is Lum within Agarwal is improving the accuracy of the visualization (Lum: paragraph [0195]).
Agarwal may not explicitly teach (underlined below for clarity):
--receiving metric and lens selections;
and lens functions, based on the metric and lens selections, on a combination of the first and second set of data to map performance information from the first and second sets to a reference space;
Lum teaches receiving metric and lens selections (Lum: Figure 3, elements 310, 312, Figure 6, paragraphs [0095]-[0097], “generates an interface window allowing the user of the user device 102a options for a variety of different metrics and filter preferences. The interface window may be a drop down menu identifying a variety of distance metrics to be used in the analysis. Metric options may include, but are not limited to, Euclidean, DB Metric, variance normalized Euclidean, and total normalized Euclidean… the user selects and provides filter identifier(s) to the filter module 216… The filters, for example, may be user defined, geometric, or based on data which has been pre-processed”. Also see, paragraphs [0098]-[0104], [0127]. The Examiner notes a filter is a lens);
--performing metric and lens functions, based on the metric and lens selections, on a combination of the first and second set of data to map performance information from the first and second sets to a reference space (Lum: Figure 3, element 316, Figure 8, paragraph [0106], “analysis module 220 processes data of selected fields based on the metric, filter(s), and resolution(s) to generate the visualization” paragraphs [0129]-[0130], “a reference of map from S is to a reference metric space R. R may be Euclidean space of some dimension, but it may also be the circle, torus, a tree, or other metric space. The map can be described by one or more filters (i.e., real valued functions on S). These filters can be defined by geometric invariants, such as the output of a density estimator, a notion of data depth, or functions specified by the origin of S as arising from a data set”);


Regarding (Original) claim 2, Agarwal and Lum teaches the limitations of claim 1, and further teaches wherein the method further comprises determining other entities that are member of other nodes that are connected to the identified nodes by an edge, the other entities being from the first set of data, and adding one or more of the other entities to the first report (Agarwal: Figure 4, Table 1, “Identify non-flagged providers who are strongly connected to previously flagged providers using, for example, a weighted data structure (e.g., a weighted provider-provider bidirectional graph in which edges are weighted by members shared between providers”, Column 25, lines 4-15, “network model starts with a known "bad" provider (e.g., previously identified positive and/or investigated provider lead), determines the "bad" provider's network(s)… A provider-provider graph is conceptually constructed where each node of the graph represents a provider and edges of the graph represent jaccard distances of patients shared between providers to detect the one or more additional "bad" providers”, Column 23, line 64-Column 24, line 10, “The features of the positive and/or investigated leads, which are defined in the corresponding derived metrics, provide a starting point from which to search for other leads having similar features (e.g., the nearest neighbors) and may also define a permissible maximum distance from the starting point for a lead to be considered a nearest neighbor.”. Also see, Column 8, lines 20-30, Column 24, lines 35-45. The Examiner interprets the distance is what is used in Agarwal from a “bad” provider, and any node (entity) within the 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 3, Agarwal and Lum teaches the limitations of claim 1, and further teaches wherein the entities of the first set of data are providers of health services and the performance information is health care information including charges for treatment and treatments provided to patients (Agarwal: Column 8, lines 10-30, “A plurality of data 202 including, but not limited to, medical claims data, pharmacy claims data… identification of a potential fraud-related entity, such as a medical service or product provider, pharmacist, or health care plan member (e.g., patient), or a medical claim that involves such an entity or group of entities”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 4, Agarwal and Lum teaches the limitations of claim 1, and further teaches wherein the entities of the first set of data are consumers of services and the performance information is access information and resource utilization of networks and network resources (Agarwal: Column 8, lines 10-30, “A plurality of data 202 including, but not limited to, medical claims data, pharmacy claims data… identification of a potential fraud-related entity, such as a medical service or product provider, pharmacist, or health care plan member (e.g., patient), or a medical claim that involves such an entity or group of entities”, Column 32, lines 50-Column 33, line 2, “claims objects for prescriptions, claim objects for laboratory tests, claim objects for medical procedures, and claim objects for other types of services”. The 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 5, Agarwal and Lum teaches the limitations of claim 1, and further teaches wherein the method further comprises applying one or more functions on at least some performance data of the first set of data and including those determined entities that are members of the identified nodes that are from the first set of data in the first report based, in part, on at least one value calculated as a result of the one or more functions (Agarwal: Column 8, lines 20-40, “The identification of fraud leads may also include ranking the leads from most to least suspected of fraudulent activity.”, Column 11, lines 45-50, “the lead-relatedness calculation component 360 may determine that an identified lead is, based on various calculations and/or functions, similar in characteristics to, or identified for similar reasons as, one or more previous leads that were determined to actually correspond to fraudulent activity, or one or more previous leads that led to follow-up investigations”, Column 13, lines 20-33, “two primary metrics for ranking leads are configured to quantify likeliness of fraud, and impact of fraud if fraud has in fact occurred… leads may be ranked by functions that are specific to the fraud detection model by which they were identified, and/or by functions that consider the leads independently of the fraud detection model(s) by which they were identified”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, Agarwal and Lum teaches the limitations of claim 1, and further teaches wherein the one or more functions include an LI function or L infinity function L1 Eccentricity… L-infinity Eccentricity”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 7, Agarwal and Lum teaches the limitations of claim 1, and further teaches wherein the method further comprises: receiving a new entity with new performance information associated with that new entity (Agarwal: Figures 2-3, Column 8, lines 15-20, “A plurality of data 202 including, but not limited to, medical claims data, pharmacy claims data… are fed into a fraud lead generation module 204”, Column 14, lines 15-25, “the data import component 308 generating provider objects 312 that describe different health care providers. Data for the provider objects may be obtained, for example, from claims submissions of providers to insurers, who then provide the data to a computer system that implements the techniques herein. A health care provider may be any entity that provides health care services”, Column 15, lines 3-15, “the data import component 308 generating health care event objects 318 that describe one or more of: health care claims, prescriptions, medical procedures, or diagnoses. For example, an event object may be generated for each log entry in one or more logs from providers, insurers, and/or pharmacies, or based on claims submissions to insurers”. Also see, Column 5, lines 45-60, Column 9, lines 40-Column 10, line 5. The Examiner notes provider information can be continuously fed into the trained system, in particular after the model has been updated with feedback from the first/second data);
--determining distances between new performance information of new entity and performance information of entities of first and second sets of data; comparing distances between new performance information for new entity and the distances between entities of each node; comparing properties and/or metrics associated with the identified lead and properties and/or metrics associated with previously identified leads”, Column 24, lines 10-20, “applying the modified/updated existing model to database objects to identify the set of unusual metric values, similar to the description above with respect to block 456a. The updated nearest neighbor model uses or implements the metric space to find new leads that are closest in cosine distance to the previously known fraudulent leads. The new leads that are identified using this model are outputted in ranked order relative to each other”. Also see, column 23, lines 4-25, column 24, lines 4-15. The Examiner interprets new data can be fed into the model as the model is updated based on the feedback of the first/second data, to produce a new report of leads).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 8, Agarwal and Lum teaches the limitations of claim 1, and further teaches wherein the method further comprises: receiving a new entity with new performance information associated with that new entity (Agarwal: Figures 2-3, Column 8, lines 15-20, “A plurality of data 202 including, but not limited to, medical claims data, pharmacy claims data… are fed into a fraud lead generation module 204”, Column 14, lines 15-25, “the data import component 308 generating provider objects 312 that describe different health care providers. Data for the provider objects may be obtained, for example, from claims submissions of providers to insurers, who then provide the data to a computer system that describe one or more of: health care claims, prescriptions, medical procedures, or diagnoses. For example, an event object may be generated for each log entry in one or more logs from providers, insurers, and/or pharmacies, or based on claims submissions to insurers”. Also see, Column 5, lines 45-60, Column 9, lines 40-Column 10, line 5. The Examiner notes provider information can be continuously fed into the trained system, in particular after the model has been updated with feedback from the first/second data);
--determining distances between new performance information of new entity and performance information of entities of first and second sets of data; comparing distances between new performance information for new entity and the distances between entities of each node; determining location of new entity in the graph based on the comparison; and generating a second report if the new entity is determined to be in a node that is linked by an edge to a node that has at least one member from the second set of data (Agarwal: Table 1, “Identify non-flagged providers who are strongly connected to previously flagged providers using, for example, a weighted data structure (e.g., a weighted provider-provider bidirectional graph in which edges are weighted by members shared between providers”, Column 19, lines 40-50, “calculations based on comparing properties and/or metrics associated with the identified lead and properties and/or metrics associated with previously identified leads”, Column 24, lines 10-20, “applying the modified/updated existing model to database objects to identify the set of unusual metric values, similar to the description above with respect to block 456a. The updated nearest neighbor model uses or implements the metric space to find new leads that are closest in cosine distance to the previously known fraudulent leads. The new leads that are identified using this model are outputted in ranked order relative to each other”. Also see, column 23, lines 4-25, column 24, lines 4-15. The Examiner interprets new data can be fed into the model as the model is updated based on the feedback of the first/second data, to produce a new report of leads).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Agarwal and Lum teaches the limitations of claim 1, and further teaches wherein the method further comprises: removing performance information from the first set of data if the performance information is older than a predetermined date leaving remaining performance information (Agarwal: Column 16, lines 35-45, “metrics may be time-sensitive. For example, some metrics may pertain to events of a recent time period such as the last month or year, while others may pertain to designated time periods”. The Examiner interprets this removing data older than a specific date);
--performing the metric and lens functions on first and second set of data to map remaining performance information from the first set of data and the performance information from the second set of data to the reference space (Agarwal: Column 13, lines 45-50, Column 20, lines 15-20, Column 25, lines 4-15, Column 23, line 64-Column 24, line 10; Lum: Figure 3, elements 310, 312, Figure 6, paragraphs [0095]-[0097], “generates an interface window allowing the user of the user device 102a options for a variety of different metrics and filter preferences. The interface window may be a drop down menu identifying a variety of distance metrics to be used in the analysis. Metric options may include, but are not limited to, Euclidean, DB Metric, variance normalized Euclidean, and total normalized Euclidean… the user selects and provides filter identifier(s) to the filter module 216… The filters, for example, may be user defined, geometric, or based on data which has been pre-processed”); and
--generating cover of the reference space and cluster mapped performance information to identify nodes in the graph (Agarwal: Figure 4, Column 25, lines 4-15, “network model starts with a known "bad" provider (e.g., previously identified positive and/or investigated provider lead), determines the "bad" provider's network(s)… A provider-provider graph is conceptually constructed where each node of the graph represents a provider and edges of the graph represent jaccard distances of patients shared between providers to detect the one or more additional "bad" providers”, Column 23, line 64-Column 24, line 10, “The derived metric(s) define a metric space (also referred to as a feature space) in which known fraudulent leads and yet undetected fraudulent leads are clustered together. The features of the positive and/or investigated leads, which are defined in the corresponding derived metrics, provide a starting point from which to search for other leads having similar features (e.g., the nearest neighbors) and may also define a permissible maximum distance from the starting point for a lead to be considered a nearest neighbor.”, Column 24, lines 35-45, “The derived metrics may also define what network relationship(s) to look for between pairs of entities (or a cluster of entities) and/or the suspected fraudulent features to look for between pairs of entities”, Also see, Figure 8, 12, paragraphs [0131], [0137], [0140]-[0142]).
The motivation to combine is the same as in claim 1, incorporated herein. 

REGARDING CLAIM(S) 10 AND 19
Claim(s) 10 and 19 are analogous to Claim(s) 1, thus Claim(s) 10 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 11-18
Claim(s) 11-18 are analogous to Claim(s) 2-9, thus Claim(s) 11-18 are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2-9.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 25 January 2022.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-19, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant respectfully submits that the examples of page 5 of the October 2019 Update clearly refer to personal activities… Applicant respectfully submits that the claim does not recite activities of a single person, such as signing a contract, or activities of multiple people involving commercial interaction… Applicant respectfully submits that there are no elements of the claim that recites an activity of a specific person (such as signing a contract) or multiple people engaged in commercial interactions. Further, the claims do not manage such actions (i.e., does not manage the personal action of one person or manage the conduct of multiple people)… the claims do not manage people or their relationships in any manner… Applicant respectfully submits that there are NO elements in the independent claims directed to "social activities," "teaching," or [people]" following rules or instructions."… Applicant respectfully submits that none of Applicant's claims are analogous to instructions for gaming, voting, assigning of hair designs, or instructions to hedge risk. As such, Applicant's claims are not directed to a method of organizing human activity.


	It is respectfully submitted, the broadest reasonable interpretation of the claims in view of the specification, recites collection of data, selection of functions, and performance of the functions to generate an organized data structure to make determinations about the collected data and providing the results of the determinations in a report, which in view of the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”, the claimed recitation of generation of a report for a user, is interaction and organization of a user’s activity with a computer to make determinations about fraud and abuse for the user. The claim recites an abstract idea.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-19, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive as addressed herein. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
Regarding claim 1, Applicant respectfully submits that the cited art does not appear to teach or suggest each and every element of the claim. For example, the cited art does not appear to teach or suggest "performing metric and lens functions ... on a combination of the first and second set of data to map performance information from the first and second sets to a reference space" (underlined for emphases)… In other words, metric and lens functions are performed on both sets. Applicant is amending claim 1 to clarify the combination… Agarwal does not appear to teach or suggest performing metric and lens functions on the combination of the data… In other words, Agarwal discloses using a weighted data structure such as a provider-provider bidirectional graph in which edges are weighted by members shared between providers. The method of claim 1 does not disclose using a "weighted data structure" or a "bidirectional graph in which edges are weighted by members shared between providers."… Comparisons of shared membership between flagged providers and non-flagged provers does not appear to teach or suggest the elements of the claim.


	It is respectfully submitted, the argued limitation is taught by the combination of Agarwal in view of Lum. In particular, Agarwal teaches receiving a first set of data for providers and constructing provider objects (see above, but at least Figure 4, Column 14, lines 15-25), and also receives training information for known instances of fraud (see above, but at least Column 8, lines 15-20), therefore Agarwal teaches receiving a first and second set of data. Agarwal additionally, teaches performance of metric functions on the first and second data sets to map the performance information to a reference space, in particular Figure 4, shows the various ways metric functions are performed. The performance of the metric functions on the second set of data (see above, but at least Column 23, line 50-Column 24, line 20), to derive metrics to be used to define a reference space to be used in conjunction with the determined performance metrics on the first set of data (see above, but at least Column 16, lines 5-15), to identify which metrics of the first set of data are unusual and suspected to be a lead for fraud, teaches what is required of the claim. Although, Agarwal may not explicitly teach performance of a lens function, Lum teaches selection and use of a lens function to generate a reference map. Therefore, in combination Agarwal and Lum teaches what is required of the claim under the broadest reasonable interpretation.
Additionally, the Examiner notes the combination of data is not explicitly defined in the specification, and therefore the application of the metric function to the weighted graph, which is a combination of the first set of data (i.e., the providers with fraud status unknown) and the second set of data (i.e., the providers known to be fraudulent) teaches what is required of application of the functions a combination of the data sets. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626